DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 07/05/2022 have been entered.
Per the 07/05/2022 amendment:
Claims 45, 74, 88 and 89 are currently amended.
Claims 45-89 are now pending.

Response to Arguments

Applicant’s arguments, see Page 12-14 of Remarks, filed 07/05/2022, with respect to prior art rejections have been fully considered and are persuasive.  The rejections of all claims have been withdrawn. 

Allowable Subject Matter

Claims 45-89 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of independent Claim 45, namely “iteratively selecting devices in the mobile device network and monitoring each selected device”, in addition to Applicant’s arguments, overcomes previously cited prior art by performing a step not present in the prior art. In particular, Applicant successfully distinguishes the above limitation over prior art of record Barabash. Barabash discloses a traffic rate threshold based on monitored network traffic, which reads upon the instant transmission rate threshold that is based upon the monitored devices. However, the traffic rate threshold of Barabash is based upon aggregated network traffic, whereas the instant invention is directed to iteratively selecting and monitoring individual devices communicating in the network. In this way, the instant invention is distinguished over the prior art of record. An updated search was performed and no art was found that iteratively selects and monitors devices in a network in order to set a transmission rate threshold for the entire network based on the traffic of a single device.
	Further, applicant has amended to overcome the signal per se rejections of original Claims 88 and 89. Accordingly, the rejections of Claims 88 and 89 on the grounds of §101 are withdrawn.
	As such, Independent Claim 45 is allowable over the prior art. Independent Claims 74, 88 and 89 each disclose substantially similar scope to Claim 45, and are allowable for the same reasons. Dependent Claims 46-73 and 75-87 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412